On Rehearing.
Luheling, C. J.
On a re-examination of this case we are satisfied that we erred in sustaining the exception to the jurisdiction of the district court of the parish of Orleans.
The partnership, although dissolved, still continued for the purposes of liquidation, and a partition of the gains. And we think the *297partners may be sued at the domicile of tbe partnership for such purposes. Trolong de la Société 2, p. 472. Repertoire du Journal du Palais verbo Société, vol. 11 p. 827; 6 La. 685, Lincoln, Fearing & Co. v. Executor of R. Ball ; 13 La. 484, Culler v. Cochran, 3 N. S. 188.
But another sufficient reason for maintaining that the court a qua had jurisdiction is, that Wm. H. Bushnell, a nonresident, was sued by serving him personally with citation and petition, as to him the court had clearly jurisdiction; and the obligation sued on, although alleged by petitioner to be in solido, was a joint obligation, and the other obligors were necessary parties. C. C. art. 2085; 21 An. 265, Francis v, Laonie et al. The exception is therefore overruled.
On the merits the plaintiff has failed to make out a case. The evidence satisfies us that he imposed upon his associates by representing that he owned large quantities of cotton, which he was to put into the partnership at the prices for which other similar cotton could be bought, and that he failed to deliver any of the eottou to the partnership. It further satisfies us that the plaintiff did not put into the partnership the money required by the articles of partnership, nor did he give his services as required.
It is therefore ordered that the judgment as to the appellant be annulled, and that there be judgment in favor of J. W. Colwell against the plaintiff rejecting his demand with costs.